DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/30/2022, in which claims 1-13, 19-26, 28-33, 36-44, 49-53, 56-57, 70-80 were cancelled, has been entered.

Allowable Subject Matter
Claims 14-18, 27, 34-35, 45-48, 54-55, 58-69 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 14, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “from the top view, the first interconnect comprising a pedestal having a rectangular shape that extends perpendicularly to the pair of the parallel lines in the second conductive level, the pedestal having a length that terminates proximate outer sides of the respective parallel lines” of claim 14 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 15-18, 27, 34-35, 45-48, 54-55, 58-69 are allowable based on their dependence on claim 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822